Affirmed and Memorandum Opinion filed November 8, 2007







Affirmed
and Memorandum Opinion filed November 8, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00299-CR
____________
 
RICHARD MENDIOLA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 239th District
Court
Brazoria County,
Texas
Trial Court Cause No.
40,623
 

 
M E M O R A N D U M   O P I N I O N




After a
jury trial, appellant was found guilty of the offense of indecency with a
child. The trial court sentenced appellant to life in prison.  This judgment of
conviction was affirmed by the First Court of Appeals in Mendiola v. State,
01-02-00556-CR, 2003 WL 22413903 (Tex. App.BHouston [1st Dist.] 2002, no pet.). 
Appellant subsequently filed a post-conviction writ of habeas corpus, alleging
ineffective assistance of counsel during trial.  The Court of Criminal Appeals
granted the writ and remanded the case to the trial court for a new punishment
hearing.  Ex Parte Mendiola, No. AP-75476, 2006 WL 2075667 (Tex. Crim.
App. 2006).  On March 19, 2007, trial court held a punishment hearing and
sentenced appellant to confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a notice
of appeal.
Appellant=s appointed counsel filed a brief in
which she concludes the appeal is wholly frivolous and without merit.  The
brief meets the requirement of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  Appellant did not ask
this court for a copy of the record, but on October 9, 2007, appellant filed a
pro se response to counsel=s brief.
We have
carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 8, 2007.
Panel consists of Justices Yates, Fowler, and Guzman. 
Do Not Publish C Tex. R. App. P.
47.2(b).